                      Case 1:17-cv-01757-NONE-SAB Document 48 Filed 12/21/19 Page 1 of 1


               1    BARNES & THORNBURG, LLP
                    Eric J. Beste (CSBN 226089)
               2    655 West Broadway, Suite 900
                    San Diego, CA 92101-8484
               3    Telephone: 619-321-5015
                    Facsimile: 310-284-3894
               4    Email: Eric.Beste@btlaw.com
                    Attorneys for Defendant Plum Healthcare Group LLC
               5
               6
                                          UNITED STATES DISTRICT COURT
               7
                               EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
               8
               9    UNITED STATES OF AMERICA and                Case No. 1:17-CV-01757-LJO-SAB
                    THE STATE OF CALIFORNIA ex rel.
               10   THOMAS TURNER,                              DEFENDANT PLUM
                                                                HEALTHCARE GROUP LLC’S
               11                         Plaintiffs,           CORPORATE DISCLOSURE
                                                                STATEMENT UNDER FED. R. CIV.
               12         v.                                    PROC. 7.1
               13   DYNAMIC MEDICAL SYSTEMS, LLC,               Complaint Filed: December 28, 2017
                    et al.,                                     Trial Date:      Not set
               14                                               Judge:           Lawrence J. O’Neill
                                          Defendants.
               15
               16         Defendant, Plum Healthcare Group LLC, through its undersigned counsel, hereby
               17   submits its Corporate Disclosure Statement under Fed. R. Civ. Proc. 7.1.
               18         Defendant Plum Healthcare Group LLC states that it is a nongovernmental party
               19   and hereby certifies that Plum Healthcare Group LLC is a wholly owned subsidiary of
               20   Flower Farm Group, LLC, and no publicly-traded corporation owns 10% or more of the
               21   shares of Plum Healthcare Group LLC.
               22
               23   Dated: December 21, 2019              Respectfully submitted,
               24                                         BARNES & THORNBURG, LLP
               25                                         s/ Eric J. Beste
                                                          Eric J. Beste
               26                                         Attorney for Defendant Plum Healthcare LLC
               27
               28
   B ARNES &
T HORNBURG LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                          FRCP 7.1 CORPORATE DISCLOSURE STATEMENT
